729 N.W.2d 857 (2007)
Janice PEET and Gerald G. Peet, Plaintiffs-Appellees,
v.
Richard Paul BESHORE, D.O., and Richard Paul Beshore, D.O., P.C., Defendants-Appellants, and
Eaton Rapids Medical Center, Defendant.
Docket No. 132881. COA No. 273270.
Supreme Court of Michigan.
April 24, 2007.
On order of the Court, the application for leave to appeal the November 29, 2006 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.